Case 20-50868      Doc 47    Filed 03/11/21   Entered 03/11/21 15:27:33      Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT

   In Re:                                             : Chapter 7

   JOSEPH REGENSBURGER III,                           : Case No. 20-50868

            Debtor.                                   : March 11, 2021


     OBJECTION OF GUS CURCIO, SR. TO MOTION FOR RULE 2004 EXAMINATION

            On March 3, 2021, creditors Crystal Horrocks, Sugeily Ortiz, Jacqueiine Green,

   Dina Coviello, Yaritza Reyes, Zuleyma Lopez, Dalynna Seoung and Krayeske Law

   Offiices ( the "Creditors") moved for permission to examine another creditor, Gus

   Curcio, Sr. ("Curcio") in relation to this Chapter 7 petition on March 25, 2021. (Doc. No

   45.) Curcio respectfully objects.

            As the Creditors allege in Paragraph 9 of their motion, "One debt the Debtor

   seeks to eliminate in this bankruptcy arises from Creditors' judgment in a civil case in

   the Connecticut Superior Court, Horrocks et al v. Keepers, Inc., et al, NNH-CV15-

   6054684-S. Debtor was president of Keepers, Inc. in 2014, when Keeper[']s, Inc. gave

   a $600,000 note and a $125,000 note to Yellow Rose, Inc. Curcio's [sic] Yellow Rose,

   Inc. sold those notes to JRB Holdings, Inc. [sic], which obtained a judgment against

   Keeper[']s, Inc. Debtor testified he did not know of the $725,000.00 and only Mr. Curcio,

   Sr. knows what happened with this asset." (Doc. No. 86.)

            The judgment entered in the state court action, Horrocks, et al. v. Keeper's Inc.,

   was the confirmation of an arbitration award. The arbitration award declared that the

   Creditors, who were exotic dancers who performed at Keeper's, Inc.'s adult


                                                 1
Case 20-50868    Doc 47    Filed 03/11/21    Entered 03/11/21 15:27:33      Page 2 of 5




   entertainment establishment, Keeper's Gentlemen's Club, in Milford, Connecticut, were

   employees, not independent contractors, of Keeper's, Inc., and awarded them money

   damages in the form of unpaid wages and recoupment of "shift fees" which the

   Creditors had been required to share with the "house", i.e., with Keeper's, Inc., and with

   Keeper's, Inc.'s DJs. The award did not expressly find any individual liability on the part

   of the Debtor to the Creditors. Since the judgment debt in Horrocks, et al. v. Keeper's

   Inc. is not a debt owed personally by the Debtor, it is irrelevant to the Debtor's Chapter 7

   petition and not properly the subject of a Rule 2004 examination of Curcio in this case.

          Moreover, the Creditors have already served post-judgment interrogatories in the

   Horrocks, et al. v. Keeper's Inc. case to Curcio, and Curcio has answered them,

   responding to the interrogatory, "Are you in possession of nonexempt personal property

   belonging to the judgment debtor [Keeper's, Inc.]?" with a categorical "No."

          The two promissory notes referred to in Paragraph 9 of the Creditors' motion

   were the subject of a civil action seeking to collect those unpaid note, captioned JRB

   Holding Co. LLC v. Keeper's, Inc., Docket No. FBT-CV20-6094399-S, the docket of

   which the Court may take judicial notice. The maker of the two notes which are the

   subject of that civil action was Keeper's, Inc., not the Debtor. As the complaint in that

   case alleges, the first note, dated December 31, 2013, was to Side Step, Inc. in the

   original principal amount of $105,000 (not $125,000). The second one, dated

   December 31, 2014, was to Yellow Rose, Inc. in the original principal amount of

   $600,000. Both notes were assigned by the creditors to JRB Holding Co, LLC by way

   of an allonge and assignment dated January 3, 2019. Keeper's, Inc. defaulted on both


                                                2
Case 20-50868    Doc 47    Filed 03/11/21   Entered 03/11/21 15:27:33      Page 3 of 5




   notes, and JRB Holding Co, LLC obtained a judgment against Keeper's, Inc. on those

   notes, including pre- and post-judgment interest, on November 12, 2020. The Debtor

   was neither a maker nor a guarantor of either promissory note and was not a party to

   the civil action in which JRB Holding Co, LLC sued Keeper's, Inc. and obtained a money

   judgment. That debt is not an asset of the bankrupt estate and the efforts to collect the

   debt by JRB Holding Co, LLC. Those notes would therefore not be a proper subject of

   inquiry in a Rule 2004 examination of Curcio.

         The Creditors also claim in their motion that "Creditors have a right to determine

   what happened to Debtor's interest in Keepers, lnc.'s almost $100,000 debt to him [the

   Debtor] as the principal owner of 500 North Avenue, LLC." The fallacy of this claim is

   that the alleged $100,000 debt is not owed to the Debtor and is therefore not an asset of

   the bankrupt estate.

         Finally, the Creditors allege that the Debtor testified at a 341 meeting February

   17, 2021 that Curcio owes him $150,000, which debt was listed on the Debtor's third

   amended statement of financial affairs (Doc. No. 36.)

         As the Creditors themselves acknowledge in their motion:

                The party seeking Rule 2004 examinations bears the burden to show
                good cause for the discovery it seeks .... see also In re Bd. of Dirs. of
                Hopewell Int'l Ins. Ltd., 258 B.R:580, 587 (Bankr. S.D.N.Y. 2001) (Rule
                2004 affords the court "significant discretion."). "Generally good cause is
                shown if the [Rule 2004] examination is necessary to establish the claim of
                the party seeking the examination, or if denial of such request would
                cause the examiner undue hardship or injustice." In re Metiom, Inc., 318
                B.R. 263, 268 (S.D.N.Y. 2004) (quoting In re Dinubilo, 177 B.R. 932;
                943 (E. D Cal. 1993)). In determining whether good cause exists,
                bankruptcy courts must "balance the competing interests of the parties,
                weighing the relevance of and necessity of the information sought by
                examination." In re Drexel Burnham Lambert Grp., Inc., 123 B.R. 702,

                                               3
Case 20-50868       Doc 47   Filed 03/11/21   Entered 03/11/21 15:27:33     Page 4 of 5




                 712 (Bankr. S.D.N.Y. 1991); see also In re SunEdison, Inc., 562 B.R.
                 243, 250 (Bankr. S.D.N.Y. 2017) ("[Rule 2004's] spirit of proportionality is
                 consistent with the historic concerns regarding the burden on the
                 producing party and is relevant to the determination of cause."). While
                 Chapter 7 trustees may properly be examined pursuant to Rule 2004,
                 courts will '"not condone the use of Rule 2004 in a fashion which unduly
                 harasses the [t]rustee or frivolously wastes the assets of the estate."
                 Matter of M4 Enterprises, Inc., 190 B.R. 471, 475 (Bankr. N.D. Ga. 1995).

   In re First Connecticut Consulting Group, Inc., Docket No. 02-50852 (JJT), 2017 Bankr.

   LEXIS 1990, at *3-4 (Bankr. D. Conn. July 19, 2017).

          Accordingly, applying these standards, as the debts about which the Creditors

   seek to examine Curcio pursuant to Rule 2004 are neither debts owed by the Debtor

   nor assets of the bankrupt estate, with the sole possible exception of the alleged

   $150,000 owed personally by Curcio to the Debtor, and since Curcio has already

   responded to the Creditor's post-judgment interrogatories in Horrocks, et al. v. Keeper's

   Inc., Curcio respectfully submits that the Creditors have failed to bear their burden of

   establishing good cause for the discovery they seek. Accordingly, Curcio respectfully

   submits that his objection to the Creditors' motion for a Rule 2004 examination ought to

   be sustained, and that the Creditors' motion ought to be denied. If, however, the Court

   grants the motion, Curcio respectfully submits that the Rule 2004 examination ought to

   be limited solely to inquiries relating to the alleged $150,000 owed personally by Curcio

   to the Debtor.




                                                4
Case 20-50868    Doc 47    Filed 03/11/21    Entered 03/11/21 15:27:33      Page 5 of 5




                                                     GUS CURCIO, SR.

                                               by:   /s/ Jonathan J. Klein
                                                     Jonathan J. Klein (ct00513)
                                                     Parlatore Law Group, LLP
                                                     60 Lyon Terrace
                                                     Bridgeport, Connecticut 06604
                                                     Phone: (203) 330-1900
                                                     Fax: (203) 330-1526
                                                     jonathan.klein@parlatorelawgroup.com



                                  CERTIFICATE OF SERVICE

          In accordance with the applicable provisions of the Fed.R.Bankr.P. 2002 and

   7004, the undersigned certifies that on March 11, 2021, a copy of the Objection of Gus

   Curcio, Sr. to Motion for Rule 2004 Examination was filed and served to all parties by

   operation of the Court's electronic filing system or by mail on anyone unable to accept

   electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

   filing through the Court's system.


                                                     /s/ Jonathan J. Klein
                                                     Jonathan J. Klein (ct00513)
                                                     Parlatore Law Group, LLP
                                                     60 Lyon Terrace
                                                     Bridgeport, Connecticut 06604
                                                     Phone: (203) 330-1900
                                                     Fax: (203) 330-1526
                                                     jonathan.klein@parlatorelawgroup.com




                                                5
